Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155335 & (23)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155335
                                                                    COA: 334548
                                                                    Wayne CC: 02-014334-FC
  J’VON DECARRO BYNUM,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to supplement is GRANTED. The application
  for leave to appeal the January 6, 2017 order of the Court of Appeals is considered, and it
  is DENIED, because the defendant’s motion for relief from judgment is prohibited by
  MCR 6.502(G).

          WILDER, J., did not participate because he was on the Court of Appeals panel at an
  earlier stage of the proceedings.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2017
         s1218
                                                                               Clerk